Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1:  A) “geometric/ thermal” in lines 2, 7, 8, 11, 15, 21, 23 from the top of the claim and line 3 from the bottom of the claim has been replaced with --geometric and/or thermal--. 
B) “geometry/heat” in line 5 from the bottom of the claim has been replaced with --geometry and/or heat--. 

             Examiner’s Statement of Reasons for Allowance
Claim 1 is allowed because the prior art fail to teach an online geometric and/ or thermal error measurement and compensation system for CNC machine tools, the online CNC machine tool geometric and/or thermal error measurement and compensation system is mainly comprised of two parts: a hardware of measurement and compensation system and a software of measurement and compensation system; the hardware of measurement and compensation system comprises a unidirectional acceleration sensor, a digital precision IC temperature sensor, a multi-pass channel temperature data logger and a geometric and/ or thermal error measurement and compensation host; geometric and/or thermal error data processing and compensation, communication with numerical control system and reading and writing data are controlled via the software of measurement and compensation of the system operated in the geometric and/ or thermal error measurement and compensation host;
wherein the unidirectional acceleration sensor is connected to the geometric and/or thermal error measurement and compensation host via a coaxial shielded cable and the acceleration signal is sent to the geometric and/ or thermal error measurement and compensation host in analog form; the digital precision IC temperature sensor connects to a multi-pass channel temperature data logger through a four-core shielded cable and sends temperature data to a multi-pass channel temperature data logger based on a single-line bidirectional communication protocol; the multi-pass channel temperature data logger can connect to up to ten temperature sensors; the multi-pass channel temperature data logger connects to the geometric and/or thermal error measurement and compensation host through the three-core shielded cable and sends the aggregated temperature data to the geometric/ thermal error measurement and compensation host
based on the Modbus RTU communication protocol: the geometric and/ or thermal error measurement and compensation host connects to the FANUC CNC through a twisted pair cross cable and the communication is carried out based on the FOCAS II network communication protocol;
software of measurement and compensation system:
(1) based on the acceleration signal, the straightness error of the feed axis of the machine tool is obtained by applying the geometric error identification algorithm of the feed axis; the geometric error identification algorithm of the feed axis is
(see Equation (1) of the specification), solving Equation (1), the relationship between the real-time displacement s(t) and the axial test stroke x is obtained (see Equation (2) of specification), then, the two-point line connection method is applied to calculate the straightness error of the feed axis according to s(x), the specific calculation is
(see Equation (3) of the specification),
       (2) based on the position and the temperature signal applied to the feed shat thermal error model, thermal errors are predicted in real time; dividing the feed shaft thermal error model screw into N segments, each of length, the thermal error is calculated as: (see Equation (4) of the specification),
       r(3) to realize communication with FANUC numerical control system based on the FOCAS II protocol, reading of the machine tool coordinates and writing of the error compensation value, and compensation based on extended external mechanical coordinate origin offset function, the following steps are performed:
1) set "embedded/PCMCIA" as a valid ethernet device in the FANUC control system;
2) set relevant parameters of the "expanded external machine coordinate origin shift function" and turn on the function;
3) the measurement and compensation system software establishes a connection with the IP address and port number of the FANUC numerical control system; once
the connection is successful, the mechanical coordinates of ‘the feed axis are read, data from the unidirectional acceleration sensor and the temperature sensor are simultaneously acquired, and the geometry/heat is calculated; the integrated error compensation value is used to write the error compensation value to the numerical control system; the current integrated geometric and/or thermal error compensation value is calculated as follows: (see Equation (5) of the specification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             August 29, 2022